Citation Nr: 1110340	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1980 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that in pertinent part, denied the above claims.

 This matter was previously before the Board in September 2006 and July 2009, at which time it was remanded for further evidentiary development.  It is now returned to the Board.

Since his separation from active service, the Veteran has filed claims of entitlement to service connection for a number of psychiatric disorders, including schizophrenia, depression, and a nervous condition.  Construing these claims liberally, however, the Board finds that it should be characterized as one for service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The issue has been restated to reflect this fact on the title page of the decision.

The Board notes that in an August 2002 statement, the Veteran requested a hearing before the Board.  However, in his May 2004 Appeal To Board Of Veterans' Appeals (VA Form 9), he clearly indicated that he did not want a Board hearing.  The Veteran was afforded a hearing before the RO in December 2002.  


FINDINGS OF FACT

1.  The October 2000 rating decision denying entitlement to service connection for schizophrenia was not appealed and is, therefore, final.  

2.  Evidence received since the October 2000 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

3.  The September 1998 rating decision denying entitlement to service connection for a seizure disorder was not appealed and is, therefore, final.  

4.  Evidence received since the September 1998 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service connection for schizophrenia is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The September 1998 rating decision denying service connection for a seizure disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

4.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a seizure disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letters provided to the Veteran in September 2009 and June 2010 included the criteria for reopening a previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Even though the Veteran was not provided with this information until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, VA has obtained the records of the Veteran's inpatient and outpatient treatment with VA.  The Veteran's Social Security Administration (SSA) records have also been obtained and incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Psychiatric Disorder

In an August 2010 Supplemental Statement of the Case, the RO concluded that the Veteran had not submitted new and material evidence regarding his claim of entitlement to service connection for a psychiatric disorder.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The record demonstrates that the Veteran was denied service connection for a nervous disorder in August 1988 because there was no evidence of a psychiatric disorder during service.  The Veteran did not appeal the decision.  In June 1991 and March 1994, the RO determined that new and material evidence had not been submitted to reopen claims for a nervous disorder and a psychiatric disorder, respectfully, because there was still no evidence of this disorder during active service.  The Veteran did not appeal these decisions.  Finally, the RO determined that the Veteran had not submitted new and material evidence to reopen a claim for schizophrenia in October 2000, because there was no evidence of a psychiatric disorder during active service or any evidence relating the Veteran's psychiatric disorder to active service.  Again, the Veteran did not appeal this decision.  These decisions are final.  Therefore, for the evidence to be material in this case, it must address these unestablished facts.  

With that being said, the Board concludes that the Veteran has not submitted any evidence that is both new and material with regard to his claim of entitlement to service connection for a psychiatric disorder.  Since the most recent denial of October 2000, the Veteran has again submitted copies of private medical records and VA outpatient and inpatient treatment records dating back to 1985.  However, this evidence was already part of the record at the time of the October 2000 denial, and as such, it is not new.  Furthermore, none of these records are material to the Veteran's claim in that they fail to suggest any possible relationship between the Veteran's psychiatric disorders and his period of active service.  

The record also contains a significant number of VA outpatient and inpatient treatment records prepared since October 2000.  While this evidence is new, it is not material to the Veteran's claim.  These records confirm that the Veteran has been diagnosed with various psychiatric disorders, including schizoaffective disorder, polysubstance abuse, and bipolar disorder.  However, none of these records suggest that the Veteran's psychiatric disability is in any way related to active service, to include as due to an in-service head injury.  According to a June 2007 computed tomography (CT) scan of the Veteran's head, the brain was normal, suggesting no residuals due to the Veteran's in-service head injuries.  

The Board recognizes that a March 2006 VA outpatient treatment record notes that the Veteran's theory of entitlement to service connection was that he had been hearing voices since incurring a head injury during active service.  The treating physician did not offer any opinion regarding the Veteran's contention.  Therefore, this record is nothing more than a recitation of the Veteran's theory of entitlement.  A new theory of entitlement, in and of itself, does not constitute new and material evidence.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b) unless it is supported by evidence that poses a reasonable possibility of substantiating the claim).  The record contains no evidence suggesting that the Veteran sustained any chronic residuals following his in-service head injury, or, that there is any relationship between his in-service head injury and his current psychiatric symptomatology.  The Court has held that additional evidence which consists of records of post-service treatment that does not indicate that a condition is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 508, 509 (1992) (Observing that evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  As such, this evidence is not material.  

The Veteran also submitted private medical records from the Verdugo Hills Hospital from 2005.  According to a November 2005 record, the Veteran was suffering from neck pain.  It was noted that the Veteran always came in for right neck pain and a mass.  This record is not material to the Veteran's claim in that it offers no new information about the Veteran's psychiatric condition, and, it fails to relate the Veteran's neck pain to an in-service head injury.  An August 2005 record also notes a history of a seizure disorder, but this is not relevant to the claim at issue.  As such, these records are not material.  

VA has also obtained copies of the Veteran's Social Security Administration records since the October 2000 denial of the Veteran's claim.  However, these records too are immaterial to the Veteran's claim.  The records consist entirely of copies of VA treatment records spanning from 1985 to 2003.  However, as already noted, much of this evidence was already of record at the time of the October 2000 denial and none of the evidence suggests any possible relationship between the Veteran's psychiatric disorders and his active service.  

Throughout the pendency of this claim, the Veteran has argued that a magnetic resonance image (MRI) performed in August 2006 clearly demonstrated that he suffered a head injury during active duty with resultant brain damage.  However, this assertion is wholly inaccurate.  According to the radiologist who reviewed the Veteran's August 2006 MRI, the brain was normal with no evidence of injury or abnormality.  Therefore, by indicating that the Veteran does not suffer from any abnormality of the brain, this MRI undermines his claim of a chronic head injury.  As such, it does not raise a reasonable possibility of substantiating the Veteran's claim and it is not material.  

The record also contains a transcript of a hearing performed by a Decision Review Officer at the RO in Los Angeles, California in April 2003.  The hearing was for entitlement to service connection for a seizure disorder, spina bifida, and depression as secondary to spina bifida.  During this hearing, the Veteran spoke of his in-service head injuries.  However, the existence of in-service head injuries is not in dispute in this case, and as such, this testimony is not new.  The Veteran provided no additional testimony that was both new and material to his current claim.  

The record also contains a letter from the Veteran's mother dated September 2010.  According to the Veteran's mother, the Veteran injured his head a number of times during active service.  However, this evidence is not new, in that a review of the Veteran's service treatment records reveals that the Veteran did injure his head during active service.  This fact was known at the time of the October 2000 denial.  What is at issue is whether these injuries, which did not require significant treatment during active duty, resulted in the Veteran's current psychiatric disorders.  According to the Veteran's mother, these injuries would cause traumatic brain injuries, as evidenced by the Veteran's August 2006 MRI.  However, as already noted, the August 2006 MRI revealed the Veteran's brain to be normal with no abnormalities.  As such, the statement prepared by the Veteran's mother is not material evidence in that it fails to relate to an unestablished fact necessary to substantiate the Veteran's claim.  

Finally, in January 2011, VA received a copy of a cervical spine MRI dated November 2009, revealing multilevel degenerative changes at the C6-7 vertebra.  However, this record is not material to the Veteran's claim in that it fails to mention anything about a psychiatric disorder, or, suggest that the Veteran suffers any chronic residuals of an in-service head injury.  

In summary, none of the evidence received since the October 2000 denial of the Veteran's claim of entitlement to service connection for a psychiatric disability is both new and material.  While the records demonstrate that the Veteran has been diagnosed with chronic psychiatric disabilities, this fact was well established at the time of the October 2000 denial.  Furthermore, none of the evidence or testimony of record demonstrates any possible relationship between the Veteran's service, to include his head injuries, and his current psychiatric disorders.  While new medical evidence has been submitted to VA, none of this evidence relates to an unestablished fact necessary to substantiate the claim.  Since the evidence does not raise a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder, it is not material and the Veteran's claim is not reopened.  See 38 C.F.R. § 3.156(a).  

Seizure Disorder

In a July 2002 rating decision, the RO concluded that new and material evidence had been submitted and reopened the Veteran's claim of entitlement to service connection for a seizure disorder.  However, in an August 2010 Supplemental Statement of the Case, it was concluded that the Veteran had not submitted new and material evidence regarding this claim.  Irrespective of these contradictory findings, however, the Board must decide on its own whether the Veteran has submitted new and material evidence to reopen this claim.  See Barnett, 83 F.3d at 1380.  

In September 1998, the Veteran was denied service connection for a seizure disorder due to head trauma.  It was noted that there was no evidence linking the Veteran's current seizure disorder to active service, including the January 1980 laceration of the Veteran's head and the 1983 incident in which he was hit while playing soccer.  The Veteran did not appeal this decision, and it became final.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence has not been submitted since the September 1998 denial.  The record contains a significant number of VA treatment records prepared since 1998.  Many of these records note that the Veteran had a history of seizures, and according to a June 2003 record, the Veteran was at high risk for seizures.  The Veteran also reported a seizure in June 2006, and in August 2006, he was again noted to be at high risk for seizures.  While these treatment records are new, they are not material to the Veteran's claim.  The fact that the Veteran was suffering from a history of seizures was already well-established at the time of the September 1998 denial.  Furthermore, none of these records mention the Veteran's active service, to include his in-service head injuries, as a possible cause of his seizure disorder.  As such, these records are not material to the Veteran's claim.  

The Veteran has also submitted many VA treatment records dated prior to September 1998.  However, this evidence is not new in that it was already part of the record at the time of the 1998 rating decision.  Also, the Veteran has submitted an August 2005 record from the Verdugo Hills hospital, noting a history of a seizure disorder.  However, this evidence is not new in that the existence of a seizure disorder is well-established at this point in time.  The record also is not material to the Veteran's claim, in that it fails to suggest any possible relationship between this seizure disorder and active service.  

As noted in the previous section, the Veteran's Social Security Administration records have also been obtained since the previous final decision on this matter.  However, these records consist entirely of VA treatment records that offer no suggested relationship between the Veteran's current seizure disorder and his military service.  As such, this evidence is not material.  

The Veteran also provided testimony before a Decision Review Officer in Los Angeles, California in April 2003.  As noted in the previous section, the Veteran offered testimony regarding his in-service head injuries.  However, the existence of an in-service head injury is not in dispute, and as such, this testimony is not new.  Furthermore, during the hearing, the Veteran conceded that no doctor had related his current seizure disorder to his in-service head injury.  As this assertion is unfavorable to the Veteran's claim, it does not raise a reasonable possibility of substantiating the claim and it is not material.  

The Board again notes that the Veteran has submitted a private MRI from August 2006.  However, this MRI is not material to the Veteran's claim in that it demonstrated a normal brain with no abnormality.  Also, while the Veteran has submitted a letter from his mother dated September 2010, it is not new and material, in that the Veteran's history of head injuries is already well-established, and, the MRI referenced by the Veteran's mother demonstrated no abnormality of the brain.  

VA also received an article from the Veteran entitled "Heading Off Epilepsy" dated January 2010.  In short, this article suggests that Veterans with traumatic brain injuries suffer the risk of developing epilepsy.  While this article is new, it is not material to the Veteran's claim.  The evidence of record contains no evidence suggesting that the Veteran has residuals of a brain injury sustained during active service.  In fact, according to multiple brain scans of record, the Veteran's brain is entirely normal with no abnormalities.  Therefore, this article does not apply to the Veteran, and it is not material to his claim.  

Finally, as already noted, VA received a copy of a cervical spine MRI in January 2011 dated November 2009, revealing multilevel degenerative changes at the C6-7 vertebra.  However, this record is not material to the Veteran's claim in that it fails to mention anything about a seizure disorder, or, suggest that the Veteran has any chronic residuals of an in-service head injury.  

In summary, none of the evidence submitted to VA since the September 1998 denial of the Veteran's claim is both new and material.  Much of the evidence submitted by the Veteran is copies of evidence that was already of record at the time of the previous denial.  Furthermore, none of the new evidence suggests any possible relationship between the Veteran's current seizure disorder and active service.  Therefore, this evidence does not raise a reasonable possibility of substantiating the claim of service connection for a seizure disorder, and the claim is not reopened.  See 38 C.F.R. § 3.156(a).  

ORDER

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for a psychiatric disorder is not reopened.

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for a seizure disorder is not reopened.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


